                                                                                         FILED
Case 8:20-cr-00081-DOC Document 2 Filed 07/07/20 Page 1 of 2 Page ID CLERK,
                                                                      #:10U.S. DISTRICT COURT
                                                                      07/07/2020

                                                                                        DM
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                               BY: ___________________ DEPUTY



        8:20-cr-00081-DOC
Case 8:20-cr-00081-DOC Document 2 Filed 07/07/20 Page 2 of 2 Page ID #:11
